Exhibit 10.1

AMENDMENT NO. 2

TO THE

QUANTA SERVICES, INC.

2011 OMNIBUS EQUITY INCENTIVE PLAN

This Amendment No. 2 to the Quanta Services, Inc. 2011 Omnibus Equity Incentive
Plan (the “Plan”) is made on behalf of Quanta Services, Inc., the sponsor of the
Plan, on May 26, 2016.

1. Section 5 of the Plan is hereby amended to add a new subsection (f) thereto
to read as follows:

“(f) The aggregate value of Awards granted under the Plan, as determined on the
Date of Grant, and any cash compensation granted under the Plan or otherwise
during any calendar year to any individual Eligible Director shall not exceed
$400,000; provided, however, that such limit shall be 200% of the foregoing
amount for (i) an Eligible Director serving as Chairman of the Board or Lead
Director of the Board or (ii) an Eligible Director serving in his or her first
calendar year on the Board.”

2. Except as specifically modified herein, all terms and conditions of the Plan
shall remain in effect.

*            *             *

As approved by the Board of Directors of Quanta Services, Inc. on March 31, 2016

As approved by the stockholders of Quanta Services, Inc. on May 26, 2016